FILED
                              NOT FOR PUBLICATION                           OCT 15 2012

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                      U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



MISHA ASLANYAN; YELENA                            No. 10-71071
ASLANYAN,
                                                  Agency Nos.        A097-363-130
               Petitioners,                                          A097-363-131

  v.
                                                  MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                              Submitted October 9, 2012 **

Before:        RAWLINSON, MURGUIA, and WATFORD, Circuit Judges.

       Misha Aslanyan and Yelena Aslanyan, natives and citizens of Armenia,

petition for review of the Board of Immigration Appeals’ order dismissing their

appeal from an immigration judge’s decision denying their applications for asylum,




          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
withholding of removal, and protection under the Convention Against Torture

(“CAT”). We have jurisdiction under 8 U.S.C. § 1252. We review for substantial

evidence the agency’s factual findings, and review de novo questions of law,

including due process claims. Hamazaspyan v. Holder, 590 F.3d 744, 747 (9th

Cir. 2009). We deny the petition for review.

       The Aslanyans do not allege they suffered past persecution. They contend

they have a well-founded fear of future persecution on account of having become

Jehovah’s Witnesses since leaving Armenia. Substantial evidence supports the

agency’s determination that the Aslanyans failed to establish a reasonable

possibility of future persecution in Armenia. See Molina-Estrada v. INS, 293 F.3d

1089, 1095-96 (9th Cir. 2002). Further, even under a disfavored group analysis,

the Aslanyans have failed to establish sufficient individualized risk to show a well-

founded fear of persecution in Armenia. See Halim v. Holder, 590 F.3d 971,

978-79 (9th Cir. 2009). The record belies the Aslanyans’ contention that the

immigration judge gave insufficient weight to evidence the Aslanyans submitted in

support of their applications for asylum. Accordingly, the Aslanyans’ asylum

claim fails.




                                          2
      Because the Aslanyans failed to establish eligibility for asylum, they

necessarily fail to meet the higher standard of eligibility for withholding of

removal. See Zehatye v. Gonzales, 453 F.3d 1182, 1190 (9th Cir. 2006).

      Substantial evidence supports the agency’s denial of CAT relief because the

Aslanyans failed to demonstrate it is more likely than not they will be tortured if

returned to Armenia. See Wakkary v. Holder, 558 F.3d 1049, 1067-68 (9th Cir.

2009). Accordingly, we deny the petition with respect to CAT relief.

      Finally, the Aslanyans fail to establish that Yelena was prejudiced by having

the proceedings translated into Armenian rather than Russian. See Lata v. INS, 204

F.3d 1241, 1246 (9th Cir. 2000) (requiring both error and “substantial prejudice” to

prevail on a due process challenge to removal proceedings); cf. Perez-Lastor v.

INS, 208 F.3d 773, 782 (9th Cir. 2000) (remanding where record “cogently

demonstrat[ed] why [the petitioner], as translated, did not make sense and so could

not make a case”). Accordingly, the due process claim fails.

      PETITION FOR REVIEW DENIED.




                                           3